Citation Nr: 1125470	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-28 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable initial evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a shrapnel wound injury to the left leg with retained foreign body prior to June 15, 2010. 

3.  Entitlement to an initial staged evaluation in excess of 20 percent for residuals of a shrapnel wound injury to the left leg with retained foreign body from June 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, granted service connection for hypertension and a shrapnel injury to the left leg with retained foreign body and assigned noncompensable evaluations, effective from September 20, 2006.  In a July 2008 rating decision, the RO increased the evaluation for the Veteran's left leg shrapnel injury to 10 percent disabling, effective from September 20, 2006.  

In an April 2011 rating decision, the RO increased the evaluation for the Veteran's left leg shrapnel injury to 20 percent disabling, effective from June 15, 2010.  In that same decision, the RO also granted a separate compensable evaluation for residual left ankle stiffness associated with degenerative arthritis as secondary to the service-connected disability of the shrapnel injury to left leg.  The evidence does not reflect that this separate compensable evaluation is on appeal.

In March 2008, the Veteran testified before a Decision Review Officer in Detroit, Michigan.  A transcript of that hearing is of record.

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in March 2010, when the Board remanded them for further development.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a systolic pressure predominantly less than 160 and a diastolic pressure predominantly less than 100, with no history of a diastolic pressure predominantly more than 100.

2.  Throughout the rating period on appeal prior to June 15, 2010, the residuals of shrapnel wound of the left lower leg, involving Muscle Group XI, have been manifested by complaints of pain and fatigue; objectively, the clinical evidence of record reflects that the disability is manifested by no more than moderate muscle injury, with full muscle strength.

3.  Throughout the rating period on appeal from June 15, 2010, the residuals of shrapnel wound of the left lower leg, involving Muscle Group XI, have been manifested by complaints of pain and fatigue; objectively, the clinical evidence of record reflects that the disability is manifested by no more than moderately severely muscle injury, with a muscle strength of four out of five.

4.  The Veteran does not have a painful, tender, or adherent scar due to his service-connected left leg disability.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7101 (2010).

2.  The criteria for a disability rating in excess of 10 percent prior to June 15, 2010 for the Veteran's left leg shrapnel wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. § 4.73, Diagnostic Code 5311. 

3.  The criteria for a disability rating in excess of 20 percent from June 15, 2010 for the Veteran's left leg shrapnel wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 38 C.F.R. § 4.73, Diagnostic Code 5311. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his hypertension and his left leg shrapnel injury.  Because the April 2007 RO decision granted the Veteran's claims of entitlement to service connection, those claims were substantiated.  His filing of a notice of disagreement to the initial rating assignments does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The July 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating the Veteran's hypertension and left leg disability.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical examination and treatment records, employment records, and the statements of the Veteran in support of his claims, to include his testimony at two hearings.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  The Board notes that the claims file does not include STRs from the Veteran's left leg shrapnel injury in service.  Nonetheless, the Board finds that a remand to attempt to obtain them is not warranted.  In the present claim, the Veteran's in-service injury occurred in 1968.  His July 1970 separation STR is negative for any complaints with regard to his left leg injury.  Moreover, the records reflect that he continued to serve in Vietnam for 12 months after his injury.  The Veteran reported no infection before healing and that he returned to active duty a few weeks after the injury.  Thus, the evidence is against a finding of severe injury or hospitalization at the time of the in-service injury.  Private employment records are negative for complaints with regard to his service-connected left leg disability, and indicate that the Veteran denied joint, foot, or leg problems when he began employment in 1971.  As noted below, a VA examination report reflects the Veteran's current reported symptoms.  Thus, the Board finds that the actual service records, if any, are not necessary to determine the appropriate rating for the Veteran's left leg disability.

VA examinations with respect to the issues on appeal were obtained in February 2007 and June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as they include a detailed examination of the Veteran and provide findings for consideration in rating the disabilities.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Rating Hypertension 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Id.

Rating Muscle Injuries

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows: (1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection. (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. (2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track  from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint.  Service department record  or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined  in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of  missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of  power or lowered threshold of fatigue when compared to the sound side. (3) Moderately severe disability of muscles--(i) Type of  injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft  parts, and intermuscular scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings.  Ragged, depressed and  adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests  of strength, endurance, or coordinated movements compared  with the corresponding muscles of the uninjured side  indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of  muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56 (d)(2010)

Muscle Group X function affects movement of  the forefoot and toes; propulsion thrust in walking.  Muscle Group XI function affects propulsion, plantar flexion of foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  A non-compensable rating is for slight disability, a 10 percent rating is for moderate disability, a 20 percent rating is for moderately severe disability, and a 30 percent rating is for severe disability.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Hypertension

The Veteran is service-connected for hypertension evaluated as non-compensable effective from September 20, 2006.  The Veteran avers that he is entitled to a compensable rating.  As service connection has been established for hypertension from September 20, 2006, the rating period on appeal is from September 20, 2006.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating the disability.

The Veteran testified at the March 2008 DRO hearing that his hypertension is under control, but that if he stopped his medication, it would "skyrocket."  (See DRO hearing transcript, page 2.)  He testified at the January 2010 Board hearing that he is currently on Lisinopril and hydrochlorothiazide and a third medication for his hypertension.  He testified that side effects of his hypertension are periodic regular headaches (not migraine), and tingling and numbness in both hands.  The Board finds that the Veteran has not been shown to have the requisite training or experience necessary to make a medical distinction between the side effects/symptoms of his various disabilities.  He also noted absenteeism from work, but stated it was due to pain in his leg. (See Board hearing transcript, page 7.)

The February 2007 VA examination report reflects that the Veteran was initially found to be hypertensive at a routine physical exam.  He had no symptoms of high blood pressure at that time.  The onset date of the Veteran's hypertension is noted to be January 2006.

The following blood pressure readings are noted in the claims file:

January 2006:     162/86
April 2006:         118/76
August 2006:      108/74
February 2007:   142/83, 129/76, and 153/72
February 2007:   130/80
May 2007:          122/82
November 2007 104/82
June 2008:          114/80
February 2009    126/68
October 2009      128/86
April 2010           117/77
April 2010           146/74
April 2010           118/74
June 2010            128/66, 115/60, and 118/64
October 2010      142/84

The June 2010 VA examination report reflects that the Veteran's course since onset has been stable.  He had no reported side effects from his medication.  It was further noted that continuous medication is required for control of hypertension.    

In sum, the record does not reflect that the Veteran has a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more in order to warrant a 10 percent evaluation.  Of the approximately 19 blood pressure readings since January 2006, none have a diastolic reading of 100 or more.  Only one, the first reading in January 2006, had a systolic reading of 160 or more.
 
The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflected that he had a history of diastolic pressure predominantly 100 or more and he required continuous medication for control.  The Board notes that the record does establish that the Veteran has been prescribed medication for his high blood pressure, and the June 2010 VA examination report reflects that continuous medication is required for control of hypertension.  However, as noted above, the record does not establish a history of diastolic pressure predominantly 100 or more.  Both conditions must be met to warrant a 10 percent evaluation on the basis of continuous medication. 

The January 2006 VA medical record does not list any medications for hypertension.  Thus, the record reflects that prior to medication for his hypertension, the Veteran did not have a history of diastolic pressure predominantly 100 or more.  His diastolic pressure was predominantly under 90.

The Board also acknowledges the Veteran's contention that his blood pressure would rise in the absence of blood pressure medication.  Unfortunately, the Board may not rate a Veteran upon speculation as to what his non-medicated levels might be.  The governing regulation is clear that in order to achieve a compensable rating certain systolic or diastolic levels must be met. 

In sum, the competent clinical evidence of record is against a finding that the Veteran has a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

The Board finds that the competent credible medical evidence of record demonstrates that the Veteran's disability picture more nearly approximates the criteria for a non-compensable rating, and that a compensable initial, or staged, rating is not warranted.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of disability as shown by objective testing.  Moreover, the evidence does not reflect that the Veteran's disability has caused marked interference with employment or frequent periods of hospitalization.  The Board finds that referral for extraschedular consideration is not warranted.  The February 2007 VA examining report notes that the Veteran's physical activity at work was related to his degenerative joint disease and not his hypertension. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Residuals of Shrapnel Wound

The evidence of record reflects that the Veteran sustained shrapnel wound to the left leg in service.  The STRs reflect a single entry from August 1969 which states "[fragment left] leg - symptomatic - please evaluate."  The evidence also includes an award of the Purple Heart.   

A January 2006 VA medical record reflects that the Veteran denied any weakness of his extremities.  He reported that he had previously had both hips replaced and that he had gained weight which caused pain in his left ankle, from previous left ankle sprains.  (A post service June 1972 employment health unit case record reflects that the Veteran had suddenly moved backwards to prevent a large dog from attacking him when he twisted his right foot, which resulted in slight swelling.  A 1973 employment health unit case record reflects that the Veteran had a dog bite to the left ankle.) The January 2006 VA examination report is negative for any reference to the left leg shrapnel wound.  The Veterans reported that he was a supervisor at a post office and did a lot of walking.  He also reported that he used a treadmill and walked a mile or .5 mile a day.  The examiner noted that the Veteran had a normal gait. 

An August 2006 VA medical record reflects that the Veteran had a concern with regard to his left ankle.  He reported that it became swollen when he was on it too long.  He reported no pain unless he was on his feet for over four to five hours.  He stated that he injured his ankle at a helicopter jump.  Again, the report is negative for any reference to a left leg shrapnel wound, by the Veteran or the examiner, causing pain or limitation of motion.

A February 2007 VA examination report reflects that the Veteran had no gross deformities.  He ambulated with antalgic gait related to degenerative joint disease.  The Veteran reported that after he was hit with shrapnel in 1969, he was taken to a medical evacuation hospital, where he stayed for two to three weeks, and then was returned to active duty.  He further reported that he was unsure what treatment his leg had.  It was noted that he did not have a through and through injury, and the wound was not initially infected before healing.  There were no associated bone, nerve, vascular or tendon injuries.  No scars, to include intermuscular scarring, were noted on examination.  A radiology report reflected a metallic foreign body was present apparently embedded in the posterior tibia.  It measured 5 mm.  It was noted that there was no time lost from work during the last 12 months.  The examiner noted "the fragment wound to his left leg causes no pain or limitations to his activities.  I am unable to visualize a scar at this time."

The Board notes that the history of a shrapnel would is an important factor in determining the level of disability.  As noted above, the Veteran's STRs do not include any records from the time of the Veteran's injury.  Nevertheless, the personnel records reflect that the Veteran received his left leg shrapnel wound on September 23, 1968.  An April 1969 reflects that it was symptomatic at that time and a surgery consult was requested.  The Veteran remained serving in Vietnam until September 1969, or approximately one year after his shrapnel injury.  The Veteran remained on active duty until September 1970.  The Veteran's July 1970 report of medical examination for separation purposes reflects that his lower extremities were noted to be normal.  He reported that he was in good health.  Thus, the STRs are against a finding of severe limitation to the Veteran or injury to a degree that would have prevented him from serving in a combat area.  The post service employment records are against a finding of a shrapnel disability to the left leg which interfered with his work. 

The Board notes that the Veteran is competent to report the history and extent of his disability to the degree of pain and limitation of motion he has had.  However, the Board finds, based on the record as a whole, that the Veteran is less than credible with regard to the degree of his left leg disability, the history of the injury, and the impact it has had on his employment and daily activities.  The Veteran averred in a statement received by VA in May 2007, that he consistently reported pain and limited mobility and weakness to Drs. T and K. for 17 months.  As noted above, the records from Dr. T. and Dr. K. note pain with regard to his left ankle reportedly due to an old sprain.  The records also reflect pain of the right ankle and that the Veteran had osteoarthritis of the hip.  The Veteran is not service connected for his right ankle or hips and there is no clinical evidence of record that he has any such disability related to his left leg service-connected disability.  The Veteran also noted that his employer had purchased an electric cart for his use at work due to his limitation of motion.  He noted that his immediate supervisors at the postal service, would attest to this fact, but he failed to submit any statements.  The Board notes in this regard, postal records from the Veteran's employment reflect dog bites, burns, an injured wrist, diabetes, eye problems, fractures of the left hand, and osteoarthritis of the knee.  None of the records indicates that the Veteran had problems with mobility due to his left leg shrapnel wound or that he used an electric cart due to his service-connected disability.  

The Veteran testified at the March 2008 DRO hearing that he was in the hospital for three weeks due to his leg injury in 1969.  He further testified "the postal service has given me disability since day one in 1970."  The Board notes that the evidence of record includes postal service records which reflect that the Veteran began employment with the postal service in April 1971.  Health care records beginning in April 1971 reflect numerous physical problems as noted above.  The April 1971 pre-appointment examination record notes that the Veteran's job with the post office requires "[d]elivery of mail from house to house on foot.  May be assigned to driving of trucks.  Main physical factors are carrying of heavy sack not weighing over 40 pounds, climbing steps and exposure to extremes of temperature.  Works about 5 hours outside and 3 hours inside, daily."  The Veteran answered "no" to whether he had any medical or physical impairment which would interfere with those duties.  On his "physical fitness inquiry for motor vehicle operators", dated in April 1971, the Veteran listed "no" for whether he had any arthritis, or swollen or painful joints, loss of foot or leg, or deformity of foot or leg.  A July 1980 postal service record reflects that the Veteran reported that he did not have any arthritis, swollen or painful joints, loss of foot or leg, or deformity of foot or leg.  He noted his disabilities to be diabetes and sugar or albumin in his urine.  An April 1986 postal service record reflects that the Veteran reported that he did not have any arthritis, swollen or painful joints, loss of foot or leg, or deformity of foot or leg.  He noted his disabilities to be poor vision and diabetes.  Records dated in February 1987 reflect he was fit for duty with no restrictions.  A record dated in April 1990 reflects that the Veteran reported that he did not have any arthritis, swollen or painful joints, loss of foot or leg, or deformity of foot or leg.  He noted his disabilities to be poor vision and diabetes.  Records dated in 2002 and 2003 reflect that the Veteran was to return to work unrestricted, and that he had osteoarthritis of knee.  Thus, there is no objective evidence of record that supports the Veteran's history of the extent of his left leg shrapnel disability post service.  To the contrary, his employment records reflect that he had no disability of the left leg, except for an injury incurred after service and osteoarthritis of the knee. 

The Board also notes that the Veteran testified at the January 2010 Board hearing that he had to retire from his job due to his limited capacity in mobility.  The record  reflects that the Veteran had a left knee disability, a left hip replacement, and right hip replacement prior to retirement.  There is no objective evidence of record that the Veteran's left leg shrapnel wound, which according to the February 2007 VA examination report had "no significant effects" on his general occupation, was the reason for his retirement.  As noted above, the Board finds the Veteran less than credible with regard to the extent of his left leg disability.

A June 2010 VA examination report reflects that the Veteran reported more weakness and pain in his left calf muscle since his last examination.  He noted that he takes aspirin for pain.  He further reported that he was hospitalized for seven weeks after the injury (this conflicts substantially with his two previous statements in 2007 and 2008 in which he stated that he was hospitalized for two to three weeks.)  The examiner noted a two centimeter scar which was not painful or tender to touch and not adherent.  There were not separate entry and exit scars.  The examiner noted that the Veteran had difficulty with resistance testing and that the muscle is easily fatigable and painful.  There were no residual of nerve damage, or tendon damage, no loss of deep fascia or muscle substance, but there was ankle limitation of motion due to pain.  The examiner noted that there was redemonstration of a metallic foreign body which appears embedded within the proximal tibial diaphysis.  The examiner noted that there was a mild effect on shopping, that the injury prevented exercise, sports, and recreation, there was a moderate effect on traveling, and that there was a severe effect on chores.  The examiner described the Veteran's left leg disability as "moderate to severe".  This included his left ankle stiffness, which the examiner attributed to the Veteran's shrapnel wound.  

The Veteran's left leg disability is rated under DC 5311 Muscle Group XI.  Under DC 5311 the following evaluations apply:

Severe				30 percent disabling
Moderately Severe		20 percent disabling
Moderate			10 percent disabling
Slight				noncompensable.

As noted above, 38 C.F.R. § 4.56 defines the various descriptions of severe, moderately severe, moderate, and slight.

The Board finds that the evidence of record does not warrant an evaluation in excess of 10 percent prior to June 15, 2010 or in excess of 20 percent from June 15, 2010.  The evidence is against finding of a through and through wound.  The evidence is against a finding of shattering bone fracture or open comminuted fracture.  The evidence is against a finding of intramuscular binding and scarring.  STRs do not indicate how long the Veteran was initially hospitalized after the shrapnel wound.  The Veteran initially indicated that he was hospitalized for two to three weeks (February 2007); he later stated that he had been hospitalized for three weeks (March 2008); and he later stated that he had been hospitalized for seven weeks (June 2010).  Regardless, the objective findings do not establish moderately severe muscle injury prior to June 15, 2010, or severe disability of the muscles from June 15, 2010.  There is no evidence of ragged, depressed and adherent scars.  To the contrary, the clinical evidence of record is against such findings.  There is no evidence of loss of deep fascia or soft flabby muscles in wound area.  The February 2007 VA examination report and the June 2010 VA examination report reflect a muscle strength of 5 on a scale of 0 to 5, in the plantar muscle.  A "5" indicates active movement against full resistance without evident fatigue.  This is normal muscle strength.  The February 2007 VA examination report reflects a muscle strength of 5 in the Group XI muscles.  The June 2010 VA examination report reflects a muscle strength of 4 in the Group XI muscles.  A "4" indicates active movement against gravity and some resistance.  There is no evidence that the muscles swell and harden abnormally in contraction.  The Board finds that the Veteran's symptoms do not equate with moderately severe muscle impairment prior to June 15, 2010, or severe impairment of function of the muscles from June 15, 2010.  In addition, X-ray evidence does not indicate multiple scattered foreign bodies indicating intermuscular trauma, adhesion of scar to one of the long bones, or visible or measurable atrophy.  There is only evidence of one foreign body.  Records in May 2010 reflect that the Veteran bikes three miles a day and walks 3/4 mile daily.

The August 2006 VA report, which noted a swollen ankle, did not note any muscle weakness or fatigability.  It was negative for any complaints with regard to the area of the shrapnel.  The February 2007 VA examination report noted no pain or limitations to his activities due to his left leg shrapnel wound.  A November 2007 note reflects left lower leg pain and tingling worsening, worse with walking, prolonged standing; however, this does not meet the criteria for a 20 percent rating.  

The Board has considered whether the Veteran is entitled to a higher rating under any other relevant diagnostic code and finds that he is not.  In this regard, the Board notes that in an April 2011 RO decision, the Veteran was granted a separate compensable evaluation for residual left ankle stiffness associated with degenerative arthritis rated as 10 percent disabling effective from June 15, 2010.  The Board also finds that the Veteran is not entitled to a separate evaluation for a scar on his left leg.  The June 2010 VA examination report reflects that he had a 2 centimeter scar which was not painful or tender to touch and was not adherent.  (See 38 C.F.R. § 4.118)

Extraschedular Consideration

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate. The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria contemplate a level of disability as shown by objective testing.  The Board finds that referral for extraschedular consideration is not warranted. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

ORDER

Entitlement to a compensable initial evaluation for hypertension is denied.

Entitlement to an initial evaluation in excess of 10 percent for residuals of a shrapnel wound injury to the left leg with retained foreign body prior to June 15, 2010 is denied. 

Entitlement to an initial staged evaluation in excess of 20 percent for residuals of a shrapnel wound injury to the left leg with retained foreign body from June 15, 2010 is denied.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


